DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seenappa et al (U.S.Pub. # 2020/0177457) in view of Wang et al (U.S.Pub. # 2020/0396132).
          Regarding claim 1, Seenappa et al disclose a method to be executed by a processor, the method comprising: deploying a network repository function (NRF) controller (313 of fig. 3) to a network including a plurality of NFs (333 of fig.3; see network functions or network instances in para. 0020,0023), the network controller to: determine whether the network function is registered to an NRF ( see NF service 
            Regarding claim 2, Seenappa et al disclose determining, by the network controller, whether the network function supports a 5G service, wherein the network function is registered to the NRF responsive to the determination that the network function supports the 5G service (para. 0020,0021).  
         Regarding claim 3, Seenappa et al disclose wherein a network function supporting a 5G service includes a plurality of containers associated with network resources for providing a service of the network (see 202,204,208 of fig. 2).  
        Regarding claim 4, Seenappa et al disclose transmitting, by the network controller, a heartbeat of the network function to the NRF responsive to determining that the network function is registered to the NRF (see acceptance in para. 0046).  

        Regarding claim 6, Wang et al disclose wherein the profile includes an address of the network function (see IP address in para. 0004).  
        Regarding claim 7, Wang et al disclose wherein the profile includes a list of services exposed by the network function (see list of services in para. 0004).  
       Regarding claims 8,14, Wang et al disclose wherein the profile includes a registration marker (see NF instance identifier (ID)).  
        Regarding claims 9,15,20, Wang et al disclose the network controller, responsive to deployment, to: query the NRF for a list of profiles of network functions registered to the NRF; and store the list of the network functions registered to the NRF including the registration marker (para. 0121,0142).  
      Regarding claims 10,16, please see rejection of claims 1,5,7 above. 
       Regarding claim 11, Wang et al disclose wherein the profile further indicates whether the service exposed by the network function is a 5G service (para. 0003, 0004, 0105).  
      Regarding claim 12, Wang et al disclose wherein a network function exposing a 5G service includes a plurality of containers associated with network resources for providing a service of the network (see 202,204,208 of fig. 2).  
       Regarding claims 13,18,  Wang et al disclose wherein the plurality of containers are accessible via an infrastructure element of the registered network function (see 202,204,208 of fig. 2).  
        Regarding claim 17, see rejection of claims 2,3  above.
        Regarding claim 19, Wang et al disclose wherein the infrastructure element is a load balancer, cluster IP service, or node port service (para. 0045)..  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416